DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,805,717. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an adjustable port of a drum head or resonant element with pending claims 28 and 34 being broader in nature.
Application 17/016106
U.S. Patent No. 10,805,717
28. An acoustic variable porting element, comprising: at least one adjustable baffle configured to regulate an air flow rate of air through a port extending through a drum head via adjustment of the baffle between at least an open position corresponding to a higher air flow rate, and a closed position corresponding to a lower air flow rate.
22.  A drum head porting system, comprising: a drum, comprising: a housing defining a resonant chamber of the drum, and a drum head having an aperture formed therethrough; and an acoustic variable porting element that forms a port into the resonant chamber at the aperture, the porting element configured to be adjustable between at least an open position, in which the port is generally open, and a closed position, in which the port is generally closed.
34.  An acoustic variable porting system, comprising: a drum having a drum head with a port extending 
.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-24, 28-31 and 34-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May U.S. Patent No. 9,190,037 B2. 

Regarding claim 21, May further discloses the porting element is adjustable between at least an open position corresponding to a higher air flow rate, and a closed position corresponding to a lower air flow rate (Inherent since the open position reduce the restriction for air flow by design).  
Regarding claim 22, May further discloses the porting element contacts the drum head while in the closed position (There is inherently contact when the solid portion of the dial member 48 is aligned with the aperture 46 to prevent a measure of air flow), and does not contact the drum head or otherwise reduces contact with the head when in the open position (There is 
Regarding claim 23, May further discloses the porting element comprises: a stationary register (support 20) in fixed position with respect to the port (aperture 46); and an adjustable register (dial member 48) juxtaposed with the stationary register such that the air flow rate is adjusted in accordance with a degree of alignment between the stationary register and the adjustable register, wherein the adjustable register is adjustable by a user (Figs. 6, 7 and col. 3, lines 34-42).
             Regarding claim 24, May further discloses the adjustable register is rotationally adjustable with respect to the stationary register to adjust the degree of alignment (Figs. 6, 7 and col. 3, lines 34-42).
Regarding claim 28, May discloses an acoustic variable porting element, comprising: at least one adjustable baffle (48 – dial member) configured to regulate an air flow rate of air through a port (46 - aperture) extending through a drum head via adjustment of the baffle between at least an open position (Fig. 7A) corresponding to a higher air flow rate, and a closed position (Fig. 7B) corresponding to a lower air flow rate (Col. 3, lines 34-42).
Regarding claim 29, May further discloses the baffle contacts the drum head while in the closed position (There is inherently contact when the solid portion of the dial member 48 is aligned with the aperture 46 to prevent a measure of air flow), and does not contact the drum head when in the open position (There is inherently no contact between the baffle and the open portion of the drum head when the open portion of the dial member 48 is aligned with the aperture 46 to allow a measure of unrestricted air flow) (Figs. 6, 7 and col. 3, lines 34-42).

             Regarding claim 31, May further discloses the adjustable register is rotationally adjustable with respect to the stationary register to adjust the degree of alignment (Figs. 6, 7 and col. 3, lines 34-42).
Regarding claim 34, May discloses an acoustic variable porting system, comprising: a drum (Fig. 6A) having a drum head with a port (46 – aperture) extending therethrough so as to permit air flow through the port and between opposing sides of the drum head; an acoustic variable porting element (48 – dial member) configured to adjust an air flow rate of the air flow through the port, wherein the porting element is adjustable between at least a closed position, in which the porting element contacts the drum head (There is inherently contact when the solid portion of the dial member 48 is aligned with the aperture 46 to prevent a measure of air flow), and an open position, in which the porting element does not contact the drum head or otherwise reduces contact with the drum head (There is inherently reduced contact when the open portion of the dial member 48 is aligned with the aperture 46 to allow a measure of unrestricted air flow) (Figs. 6, 7 and col. 3, lines 34-42).
             Regarding claim 35, May further discloses the open position corresponds to a higher air flow rate, and the closed position corresponds to a lower air flow rate (Inherent since the open position reduce the restriction for air flow by design).  
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
             Regarding claims 25, 32 and 37, May discloses an acoustic variable porting system as claimed. May does not expressly disclose the porting element is slideably adjustable to adjust the air flow rate. However, the change in shape to allow the porting element to be slidably adjustable provides the same function disclosed by May. In In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed to utilize any port element shape desired to control the degree of opening and closing of the port.

Allowable Subject Matter
Claims 26, 27, 33 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-1:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314







/BRIAN ENSEY/Primary Examiner, Art Unit 2653 
5 November 2021